Exhibit 99.1 Providence Service Corporation Reports Solid Third Quarter 2016 Results and $100 million Share Repurchase Program ● Third quarter revenue from continuing operations of $412.5 million, an 8.7% increase compared to the prior year period ● Third quarter income from continuing operations, net of tax, of $3.5 million; diluted EPS from continuing operations of $0.13 ● Third quarter Adjusted Net Income (non-GAAP) of $6.9 million; Adjusted EPS (non-GAAP) of $0.35 ● Third quarter segment-level Adjusted EBITDA (non-GAAP) from continuing operations of $24.8 million, an increase of 44.2% compared to the prior year period ● NET Services announces Member Experience and Value Enhancement Initiative ● Authorization of new $100 million share repurchase program and repayment of outstanding debt with proceeds from formation of strategic partnership in Matrix Medical Network STAMFORD, CT – November 8 , 201 6 – The Providence Service Corporation (the “Company” or “Providence”) (Nasdaq: PRSC), a holding company which owns controlling and non-controlling interests in companies which provide healthcare and workforce development services, today reported financial results for the third quarter and nine months ended September 30, 2016. As previously reported, on October 19, 2016, Frazier Healthcare Partners subscribed for a 53.2% equity interest in Matrix Medical Network, which constitutes the HA Services segment. As a result of this transaction, HA Services is presented in Discontinued Operations for all periods presented. The resulting cash proceeds to Providence of approximately $380 million are not reflected in Providence’s balance sheet as of September 30, 2016 as the transaction closed subsequent to the quarter end. Please see the Discontinued Operations section below for HA Services financial results for the third quarter and nine months ended September 30, 2016. Third Quarter 201 6 Results from Continuing Operations For the third quarter of 2016, the Company reported revenue from continuing operations of $412.5 million, an increase of 8.7% from $379.6 million in the third quarter of 2015. Excluding the effects of changes in currency exchange rates, revenue from continuing operations increased 12.0%. Income from continuing operations, net of tax, in the third quarter of 2016 was $3.5 million, or $0.13 per diluted common share, compared to negative $4.2 million, or $(0.33) per diluted common share, in the third quarter of 2015. Adjusted Net Income (non-GAAP) in the third quarter of 2016 was $6.9 million, or $0.35 per diluted common share, compared to $4.0 million, or $0.16 per diluted common share, in the third quarter of 2015. Segment-level Adjusted EBITDA (non-GAAP), which excludes corporate holding company costs, was $24.8 million in the third quarter of 2016, compared to $17.2 million in the third quarter of 2015. Adjusted EBITDA (non-GAAP), which includes corporate holding company costs, was $17.5 million in the third quarter of 2016, compared to $11.4 million in the third quarter of 2015. Year - to - Date 2016 Results from Continuing Operations For the first nine months of 2016, the Company reported consolidated revenue from continuing operations of $1,192.9 million, an increase of 8.0% from $1,104.8 million in the comparable period of 2015. Excluding the effects of changes in currency exchange rates, revenue from continuing operations increased 9.9%. Income from continuing operations, net of tax, for the first nine months of 2016 was $6.1 million, or $0.19 per diluted common share, compared to $3.2 million, or $(0.05) per diluted common share, in the comparable period of 2015. Adjusted Net Income (non-GAAP) for the first nine months of 2016 was $21.2 million, or $1.05 per diluted common share, compared to $24.2 million, or $1.14 per diluted common share, in the same period last year. Segment-level Adjusted EBITDA (non-GAAP) in the first nine months of 2016 was $71.8 million, compared to $75.0 million in the first nine months of 2015. Adjusted EBITDA (non-GAAP) for the first nine months of 2016 was $51.1 million, compared to $53.7 million for the first nine months of 2015. A reconciliation of Adjusted EBITDA, Adjusted Net Income and Adjusted EPS to the comparable GAAP measure is presented below. Share Repurchase Programs During the third quarter of 2016, the Company repurchased 440,971 shares of the Company’s common stock for an aggregate purchase price of $20.7 million, or for an average price of $46.89 per share. Since beginning to repurchase shares in the fourth quarter of 2015, the Company has repurchased 2.1 million shares of common stock, or approximately 13% of the Company’s common stock outstanding at the beginning of the fourth quarter of 2015, for $92.0 million, or for an average price of $44.49 per share. On October 26, 2016, the Providence Board of Directors approved a new stock repurchase program under which the Company may purchase up to$100 millionof its outstanding common stock during the twelve-month period following the approval date. Acquisitions under the stock repurchase program may be made from time to time through a combination of open market repurchases (including through Rule 10b5-1 plans), privately negotiated transactions, accelerated share repurchase transactions and/or other derivative transactions, at the Company's discretion, as permitted by securities laws, covenants under existing bank agreements and other legal requirements, subject to market conditions and other factors. The repurchase plan may be suspended or discontinued at any time. As the previous share repurchase program approved by the Providence Board of Directors on November 4, 2015 has now expired, this new $100 million share repurchase program is currently the Company’s only outstanding repurchase program. Segment Results For analysis purposes, the Company provides revenue, expenses, operating income (loss), income (loss) from continuing operations, net of taxes, and Adjusted EBITDA (non-GAAP) on a segment basis. Segment results include revenue and expenses incurred by each segment, as well as an allocation of direct expenses incurred by Corporate on behalf of the segment. Indirect expenses, including unallocated corporate functions and expenses, such as executive, accounting, finance, human resources, information technology and legal, as well as the results of our captive insurance company and elimination entries recorded in consolidation, are reflected in Corporate and Other. Beginning in the third quarter of 2016, the Company began excluding the results of unconsolidated equity investments, which are reflected in the “Equity in net loss / (gain) of investees” line-item in the Statement of Income, in the calculation of Adjusted EBITDA, Adjusted Net Income, and Adjusted EPS. Summary financial information of unconsolidated equity investments is provided separately in the financial tables. Also beginning in the third quarter of 2016, the Company began providing segment-level Adjusted EBITDA, which consists of the Adjusted EBITDA of each of the Company’s operating segments but excludes corporate holding company costs. The Company has updated all periods presented to incorporate and reflect these changes. Continuing Operations NET Services NET Services revenue was $317.5 million for the third quarter of 2016, an increase of 14.6% from $277.1 million in the third quarter of 2015. Operating income was $17.5 million, or 5.5% of revenue, in the third quarter of 2016, compared to $14.3 million, or 5.2% of revenue, in the third quarter of 2015. Adjusted EBITDA (non-GAAP) was $20.5 million, or 6.5% of revenue, in the third quarter of 2016, compared to $16.7 million, or 6.0% of revenue, in the third quarter of 2015. NET Services revenue was $917.7 million for the first nine months of 2016, an increase of 14.3% from $802.6 million in the comparable period of 2015. Operating income was $53.5 million, or 5.8% of revenue, for the first nine months of 2016, compared to $53.9 million, or 6.7% of revenue, for the first nine months of 2015. NET Services Adjusted EBITDA (non-GAAP) was $62.4 million, or 6.8% of revenue, for the first nine months of 2016, compared to $60.9 million, or 7.6% of revenue, in the comparable period of 2015. The year-over-year increase in NET Services revenue in the third quarter of 2016 was primarily due to new state and managed-care organization contracts in multiple geographies as well as increased membership under certain existing contracts. Adjusted EBITDA (non-GAAP) as a percentage of revenue increased as a result of decreased purchased service costs, partially offset by additional compensation expense related to long-term incentive plans tied to value creation and external resources used in the planning and design of NET Services member experience and value enhancement initiative. In order to build upon its leadership position in the evolving non-emergency medical transportation industry, drive greater operational efficiencies, and enhance member satisfaction, NET Services launched a member experience and value enhancement initiative earlier this year. This initiative focuses on developing and deploying new processes and technologies needed to build an industry leading call center and reservation scheduling platform; improve member communication, accessibility, and satisfaction; and optimize the utilization of its network of over 5,500 transportation providers. The implementation of the initiatives is expected to be mostly completed in multiple phases between the first half of 2017 and first half of 2018. WD Services WD Services revenue for the third quarter of 2016 was $95.0 million, a decrease of 7.4% compared to the third quarter of 2015. Excluding the effects of changes in currency exchange rates, revenue increased 4.8% in the third quarter of 2016 versus the third quarter of 2015. WD Services generated $0.6 million in operating income in the third quarter of 2016, compared to an operating loss of $4.9 million in the third quarter of 2015. WD Services Adjusted EBITDA (non-GAAP) was $4.3 million, or 4.5% of revenue, in the third quarter of 2016 compared to $0.5 million, or 0.4% of revenue, in the third quarter of 2015. Beginning in the third quarter of 2016, the Company began excluding the results of its unconsolidated equity investments in the calculation of Adjusted EBITDA. Thus, the results of the Mission Providence joint venture are no longer included in WD Services Adjusted EBITDA. Revenue for the first nine months of 2016 was $275.3 million, a decrease of 8.9% versus the comparable period of 2015. Excluding the effects of changes in currency exchange rates, revenue declined 1.8% in the first nine months of 2016 versus the first nine months of 2015. WD Services incurred an operating loss of $6.7 million for the first nine months of 2016, compared to an operating loss of $4.5 million for the first nine months of 2015. The operating loss for the first nine months of 2016 included $5.2 million in redundancy costs related to continued service delivery redesigns and the closure of the segment’s operations in Poland. WD Services’ Adjusted EBITDA (non-GAAP) was $9.4 million, or 3.4% of revenue, for the first nine months of 2016 as compared to $14.1 million, or 4.7% of revenue, for the first nine months of 2015. The year-over-year increase in WD Services Adjusted EBITDA (non-GAAP) in the third quarter of 2016 was primarily due to a reduction in start-up and payroll costs related to the segment’s offender rehabilitation program in the United Kingdom, as well as the growth of certain summer youth programs, partially offset by declining referrals under the segment’s primary employability program in the United Kingdom. Corporate and Other Corporate and Other incurred an operating loss of $8.3 million in the third quarter of 2016, compared to an operating loss of $6.8 million in the third quarter of 2015. Corporate and Other Adjusted EBITDA (non-GAAP) was negative $7.3 million in the third quarter of 2016 compared to negative $5.7 million in the third quarter of 2015. Corporate and Other incurred an operating loss of $22.0 million for the first nine months of 2016, compared to an operating loss of $23.7 million in the comparable period of 2015. Corporate and Other Adjusted EBITDA (non-GAAP) was negative $20.7 million for the first nine months of 2016, compared to negative $21.3 million in the first nine months of 2015. The increase in corporate costs in the third quarter of 2016 versus the prior-year period was due to benefits recorded in 2015 for self-insurance reserves. Discontinued Operations HA Services HA Services revenue was $52.6 million for the third quarter of 2016, a decrease of 0.6% from $52.9 million in the third quarter of 2015. Operating income was $7.0 million, or 13.3% of revenue, in the third quarter of 2016, compared to $4.5 million, or 8.4% of revenue, in the third quarter of 2015. HA Services Adjusted EBITDA (non-GAAP) was $13.2 million, or 25.1% of revenue, in the third quarter of 2016, compared to $12.0 million, or 22.6% of revenue, in the third quarter of 2015. HA Services revenue was $155.4 million for the first nine months of 2016, a decrease of 6.2% from $165.7 million in the comparable period of 2015. Operating income was $18.0 million, or 11.6% of revenue, for the first nine months of 2016, compared to $17.2 million, or 10.4% of revenue, in the first nine months of 2015. HA Services Adjusted EBITDA (non-GAAP) was $40.0 million, or 25.7% of revenue, for the first nine months of 2016, compared to $39.1 million, or 23.6% of revenue, in the comparable period of 2015. The year-over-year increase in HA Services Adjusted EBITDA (non-GAAP) in the third quarter of 2016 compared to the prior-year period was due to operational improvement and service delivery initiatives. Human Services During the three months ended September 30, 2016, the Company recorded expenses of $7.5 million in Discontinued Operations related to the Company’s former Human Services segment, which was sold on November 1, 2015. These expenses are principally related to an ongoing legal matter. Investor Presentation and Conference Call Providence will hold a conference call to discuss its financial results, business outlook and other matters on Wednesday, November 9, 2016 at 8:00 a.m. ET. An investor presentation has been prepared to accompany the conference call and can be found on the Company’s website (investor.prscholdings.com). To access the call, please dial: US toll-free: (844) 244-3865 International: (518) 444-0681 Passcode: Replay (available until November 23, 2016): US toll-free: (855) 859-2056 or (404) 537-3406 Passcode: You may also access the conference call via webcast at investor.prscholdings.com, where the call also will be archived. About Providence The Providence Service Corporation is a holding company which owns controlling and non-controlling interests in companies which provide critical healthcare and workforce development services, comprised of non-emergency transportation services, workforce development services, legal offender rehabilitation services, health assessment services and care management services in the United States and abroad. For more information, please visit prscholdings.com. Non-GAAP Financial Measures and Adjustments In addition to the financial results prepared in accordance with US generally accepted accounting principles (GAAP), this press release includes EBITDA and Adjusted EBITDA for the Company and its operating segments, and Adjusted Net Income and Adjusted EPS for the Company, which are performance measures that are not recognized under GAAP. EBITDA is defined as income (loss) from continuing operations, before: (1) interest expense, net, (2) provision (benefit) for income taxes and (3) depreciation and amortization. Adjusted EBITDA is calculated as EBITDA before certain items, including restructuring and termination costs, foreign currency adjustments and equity in net earnings of investees. Adjusted Net Income is defined as income from continuing operations, net of tax, plus net loss attributable to non-controlling interests and before: (1) certain items, including restructuring and termination costs and foreign currency adjustments, (2) intangible amortization expense (3) the income tax impact of such adjustments and (4) equity in net earnings of investees. Adjusted EPS is calculated as Adjusted Net Income less (as applicable): (1) dividends on convertible preferred stock, (2) accretion of convertible preferred stock discount, and (3) income allocated to participating stockholders, divided by the diluted weighted-average number of common shares outstanding. We utilize these non-GAAP performance measures, which exclude certain expenses and amounts, because we believe the timing of such expenses is unpredictable and not driven by our core operating results, and therefore render comparisons with prior periods as well as with other companies in our industry less meaningful. We believe such measures allow investors to gain a better understanding of the factors and trends affecting the ongoing operations of our business. We consider our core operations to be the ongoing activities to provide services from which we earn revenue, including direct operating costs and indirect costs to support these activities. In addition, our net earnings in equity investees are excluded from these measures, as we do not have the ability to manage these ventures, allocate resources within the ventures, or directly control their operations or performance. Our non-GAAP financial measures may not provide information that is directly comparable to that provided by other companies in our industry, as other companies in our industry may calculate non-GAAP financial results differently. In addition, there are limitations in using non-GAAP financial measures because they are not prepared in accordance with GAAP, may be different from non-GAAP financial measures used by other companies, and exclude expenses that may have a material impact on our reported financial results. The presentation of non-GAAP financial information is not meant to be considered in isolation from or as a substitute for the directly comparable financial measures prepared in accordance with GAAP. We urge you to review the reconciliations of our non-GAAP financial measures to the comparable GAAP financial measures included below, and not to rely on any single financial measure to evaluate our business. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, our continuing relationship with government entities and our ability to procure business from them, our ability to manage growing and changing operations, the implementation of the healthcare reform law, government budget changes and legislation related to the services that we provide, our ability to renew or replace existing contracts that have expired or are scheduled to expire with significant clients, and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2015 and subsequent filings. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. Investor Relations Contact Chris Brigleb – VP of Finance (203) 816-6589 financial tables to follow Providence Service Corporation Page 6 TheProvidence Service Corporation Unaudited Condensed Consolidated Statements of Income (in thousandsexcept share and per share data) Three months ended September 30, Nine months ended September 30, Service revenue, net $ 412,512 $ 379,568 $ 1,192,930 $ 1,104,799 Operating expenses: Service expense 378,729 350,583 1,095,515 1,004,329 General and administrative expense 17,320 20,521 52,548 56,998 Depreciation and amortization 6,670 5,882 20,058 17,759 Total operating expenses 402,719 376,986 1,168,121 1,079,086 Operating income 9,793 2,582 24,809 25,713 Other expenses: Interest expense, net 702 515 2,339 2,763 Equity in net loss of investees 1,517 4,465 5,693 8,008 Gain on foreign currency transactions ) Income (loss) from continuing operations before income taxes 8,056 ) 18,109 16,073 Provision for income taxes 4,543 2,495 12,051 12,918 Income (loss) from continuing operations, net of tax 3,513 ) 6,058 3,155 Discontinued operations, net of tax ) ) 1,017 4,258 Net income (loss) 951 ) 7,075 7,413 Net (income) loss attributable to noncontrolling interests ) ) 433 ) Net income (loss) attributable to Providence $ 650 $ ) $ 7,508 $ 7,299 Net income (loss) available to common stockholders (Note 11) $ ) $ ) $ 3,697 $ 3,014 Basic earnings (loss) per common share: Continuing operations $ 0.13 $ ) $ 0.19 $ ) Discontinued operations ) ) 0.06 0.24 Basic earnings (loss) per common share $ ) $ ) $ 0.25 $ 0.19 Diluted earnings (loss) per common share: Continuing operations $ 0.13 $ ) $ 0.19 $ ) Discontinued operations ) ) 0.06 0.24 Diluted earnings (loss) per common share $ ) $ ) $ 0.25 $ 0.19 Weighted-average number of common shares outstanding: Basic 14,523,408 16,130,421 14,823,757 16,068,455 Diluted 14,634,483 16,130,421 14,943,024 16,068,455 more Providence Service Corporation Page 7 The Providence Service Corporation Condensed ConsolidatedBalance Sheets (in thousands except share and per share data) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ 52,362 $ 79,756 Accounts receivable, net of allowance 170,723 156,932 Other current assets (2) 60,432 50,825 Current assets of discontinued operations held for sale 39,518 32,211 Total current assets 323,035 319,724 Property and equipment, net 57,451 46,158 Goodwill, net and intangible assets, net 183,371 199,522 Other long-term assets (3) 31,705 43,398 Non-current assets of discontinued operations held for sale 428,495 441,400 Total assets $ 1,024,057 $ 1,050,202 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 322,898 $ 31,375 Other current liabilities (4) 250,301 248,048 Current liabilities of discontinued operations held for sale 20,603 15,849 Total current liabilities 593,802 295,272 Long-term obligations, less current portion - 268,696 Other long-term liabilities (5) 34,269 31,258 Non-current liabilities of discontinued operations held for sale 81,884 87,268 Total liabilities 709,955 682,494 Mezzanine and stockholder's equity Convertible preferred stock, net 77,565 77,576 Stockholders' equity 236,537 290,132 Total liabilities and stockholders' equity $ 1,024,057 $ 1,050,202 (1) Excludes impact of Frazier Halthcare Partners subscription for a 53.2% equity interest in Matrix as this transaction occurred after September 30, 2016. (2) Comprised of other receivables, restricted cash, deferred tax assets and prepaid expenses and other. (3) Comprised of restricted cash less current portion, deferred tax assets and other assets. (4) Comprised of accounts payable, accrued expenses, accrued transportation costs, deferred revenue and reinsurance liability reserves. (5) Includes deferred tax liabilities and other long-term liabilities. more Providence Service Corporation Page 8 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Nine months ended September 30, 2016 2015 Operating activities Net income $ 7,075 $ 7,413 Depreciation and amortization 41,179 44,444 Stock-based compensation 3,204 8,822 Equity in net loss of investee 5,693 8,008 Other non-cash charges ) ) Income taxes payable on sale of business ) - Changes in working capital (2) 31,215 ) Net cash provided by operating activities 44,981 25,805 Investing activities Purchase of property and equipment ) ) Acquisitions, net of cash acquired - ) Equity investments ) ) Other investing activities 5,159 ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of preferred stock, net of issuance costs - 80,667 Preferred stock dividends ) ) Repurchase of common stock, for treasury ) ) Net proceeds (repayment) of long-term debt 20,250 ) Other financing activities 4,328 ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 84,770 160,406 Cash and cash equivalents at end of period $ 62,617 $ 126,477 (1) Includes both continuing and discontinued operations. (2) Comprised of changes in accounts receivable, other receivables, restricted cash, prepaid expenses, accounts payable, accrued expenses, accrued transportation costs, deferred revenue and other liabilities. more Providence Service Corporation Page 9 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (1): CONTINUING OPERATIONS (in thousands) (Unaudited) Three Months Ended September 30, 2016 NET Services WD Services Total Segment-Level Corporate and Other Total Continuing Operations Service revenue, net $ 317,521 $ 94,960 $ 412,481 $ 31 $ 412,512 Operating expenses: Service expense 294,160 84,051 378,211 518 378,729 General and administrative expense 2,860 6,780 9,640 7,680 17,320 Depreciation and amortization 3,051 3,497 6,548 122 6,670 Total operating expenses 300,071 94,328 394,399 8,320 402,719 Operating income (loss) 17,450 632 18,082 ) 9,793 Other expenses: Interest expense, net (1 ) 479 478 224 702 Equity in net loss of investees - 1,517 1,517 - 1,517 Gain on foreign currency transactions - ) ) 2 ) Income (loss) from continuing operations, before income tax 17,451 ) 16,571 ) 8,056 Provision (benefit) for income taxes 7,304 94 7,398 ) 4,543 Income (loss) from continuing operations, net of taxes 10,147 ) 9,173 ) 3,513 Interest expense, net (1 ) 479 478 224 702 Provision (benefit) for income taxes 7,304 94 7,398 ) 4,543 Depreciation and amortization 3,051 3,497 6,548 122 6,670 EBITDA 20,501 3,096 23,597 ) 15,428 Gain on foreign currency transactions - ) ) 2 ) Litigation expense (2) - - 899 899 Equity in net loss of investees (1) - 1,517 1,517 - 1,517 WD Services adjustments (3) - 124 124 - 124 Adjusted EBITDA $ 20,501 $ 4,253 $ 24,754 $ ) $ 17,486 (1) Beginning in the third quarter of 2016, the Company began excluding in the calculation of Adjusted EBITDA the results of unconsolidated equity investments as captured in the “Equity in net loss / (gain) of investees” line item in the Statement of Income. Summary financial information of unconsolidated equity investments is provided separately in the financial tables. The Company has updated all periods presented to reflect these changes. (2) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. (3) Includes expense related to redundancy costs of $124. more Providence Service Corporation Page 10 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (1),(2): CONTINUING OPERATIONS (in thousands) (Unaudited) Three Months Ended September 30, 2015 NET Services WD Services Total Segment-Level Corporate and Other Total Continuing Operations Service revenue, net $ 277,130 $ 102,547 $ 379,677 $ ) $ 379,568 Operating expenses: Service expense 257,518 95,773 353,291 ) 350,583 General and administrative expense 2,908 8,260 11,168 9,353 20,521 Depreciation and amortization 2,389 3,441 5,830 52 5,882 Total operating expenses 262,815 107,474 370,289 6,697 376,986 Operating income (loss) 14,315 ) 9,388 ) 2,582 Other expenses: Interest expense, net (1 ) ) ) 550 515 Equity in net loss of investees - 4,465 4,465 - 4,465 Gain on foreign currency transactions - ) ) - ) Income (loss) from continuing operations, before income tax 14,316 ) 5,694 ) ) Provision (benefit) for income taxes 5,269 383 5,652 ) 2,495 Income (loss) from continuing operations, net of taxes 9,047 ) 42 ) ) Interest expense, net (1 ) ) ) 550 515 Provision (benefit) for income taxes 5,269 383 5,652 ) 2,495 Depreciation and amortization 2,389 3,441 5,830 52 5,882 EBITDA 16,704 ) 11,489 ) 4,735 Litigation expense (3) - - - 1,019 1,019 Equity in net loss of investees (1) - 4,465 4,465 - 4,465 WD Services adjustments (2),(4) - 1,206 1,206 - 1,206 Adjusted EBITDA $ 16,704 $ 456 $ 17,160 $ ) $ 11,425 (1) Beginning in the third quarter of 2016, the Company began excluding in the calculation of Adjusted EBITDA the results of unconsolidated equity investments as captured in the “Equity in net loss / (gain) of investees” line item in the Statement of Income. Summary financial information of unconsolidated equity investments is provided separately in the financial tables. The Company has updated all periods presented to reflect these changes. (2) Beginning in the fourth quarter of 2015, the Company began excluding in the calculation of WD Services Adjusted EBITDA expenses related to restricted shares and cash placed into escrow accounts at the time of the Ingeus acquisition as well as redundancy costs associated with WD Services. The Company has updated the 2015 quarterly presentations of Adjusted EBITDA to be consistent with these changes. (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. (4) Includes expense related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition and other acquisition related costs of $1,929, redundancy costs of $13 and foreign currency translation adjustment of ($736). more Providence Service Corporation Page 11 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (1): CONTINUING OPERATIONS (in thousands) (Unaudited) Nine Months Ended September 30, 2016 NET Services WD Services Total Segment-Level Corporate and Other Total Continuing Operations Service revenue, net $ 917,661 $ 275,293 $ 1,192,954 $ ) $ 1,192,930 Operating expenses: Service expense 846,815 247,797 1,094,612 903 1,095,515 General and administrative expense 8,483 23,236 31,719 20,829 52,548 Depreciation and amortization 8,858 10,912 19,770 288 20,058 Total operating expenses 864,156 281,945 1,146,101 22,020 1,168,121 Operating income (loss) 53,505 ) 46,853 ) 24,809 Other expenses: Interest expense, net (3 ) 569 566 1,773 2,339 Equity in net loss of investees - 5,693 5,693 - 5,693 Gain on foreign currency transactions - ) ) - ) Income (loss) from continuing operations, before income tax 53,508 ) 41,926 ) 18,109 Provision (benefit) for income taxes 20,497 ) 19,612 ) 12,051 Income (loss) from continuing operations, net of taxes 33,011 ) 22,314 ) 6,058 Interest expense, net (3 ) 569 566 1,773 2,339 Provision (benefit) for income taxes 20,497 ) 19,612 ) 12,051 Depreciation and amortization 8,858 10,912 19,770 288 20,058 EBITDA 62,363 ) 62,262 ) 40,506 Litigation expense (2) - - - 1,043 1,043 Equity in net loss of investees (1) - 5,693 5,693 - 5,693 WD Services adjustments (3) - 3,849 3,849 - 3,849 Adjusted EBITDA $ 62,363 $ 9,441 $ 71,804 $ ) $ 51,091 (1) Beginning in the third quarter of 2016, the Company began excluding in the calculation of Adjusted EBITDA the results of unconsolidated equity investments as captured in the “Equity in net loss / (gain) of investees” line item in the Statement of Income. Summary financial information of unconsolidated equity investments is provided separately in the financial tables. The Company has updated all periods presented to reflect these changes. (2) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. (3) Includes expense related to redundancy costs of $5,181 and income tax benefit and gain on foreign currency translation of ($1,332). more Providence Service Corporation Page 12 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (1),(2): CONTINUING OPERATIONS (in thousands) (Unaudited) Nine Months Ended September 30, 2015 NET Services WD Services Total Segment-Level Corporate and Other Total Continuing Operations Service revenue, net $ 802,580 $ 302,340 $ 1,104,920 $ ) $ 1,104,799 Operating expenses: Service expense 733,696 273,312 1,007,008 ) 1,004,329 General and administrative expense 7,959 23,469 31,428 25,570 56,998 Depreciation and amortization 6,995 10,089 17,084 675 17,759 Total operating expenses 748,650 306,870 1,055,520 23,566 1,079,086 Operating income (loss) 53,930 ) 49,400 ) 25,713 Other expenses: Interest expense, net (2 ) ) ) 2,857 2,763 Equity in net loss of investees - 8,008 8,008 - 8,008 Gain on foreign currency transactions - ) ) - ) Income (loss) from continuing operations, before income tax 53,932 ) 42,617 ) 16,073 Provision (benefit) for income taxes 20,581 2,023 22,604 ) 12,918 Income (loss) from continuing operations, net of taxes 33,351 ) 20,013 ) 3,155 Interest expense, net (2 ) ) ) 2,857 2,763 Provision (benefit) for income taxes 20,581 2,023 22,604 ) 12,918 Depreciation and amortization 6,995 10,089 17,084 675 17,759 EBITDA 60,925 ) 59,607 ) 36,595 Charges related to the separation of an executive officer, net - - - 695 695 Litigation expense (3) - - - 1,019 1,019 Gain in net loss of investees (1) - 8,008 8,008 - 8,008 WD Services adjustments (2),(4) - 7,413 7,413 - 7,413 Adjusted EBITDA $ 60,925 $ 14,103 $ 75,028 $ ) $ 53,730 (1) Beginning in the third quarter of 2016, the Company began excluding in the calculation of Adjusted EBITDA the results of unconsolidated equity investments as captured in the “Equity in net loss / (gain) of investees” line item in the Statement of Income. Summary financial information of unconsolidated equity investments is provided separately in the financial tables. The Company has updated all periods presented to reflect these changes. (2) Beginning in the fourth quarter of 2015, the Company began excluding in the calculation of WD Services Adjusted EBITDA expenses related to restricted shares and cash placed into escrow accounts at the time of the Ingeus acquisition as well as redundancy costs associated with WD Services. The Company has updated the 2015 quarterly presentations of Adjusted EBITDA to be consistent with these changes. (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. (4) Includes expense related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition and other acquisition related expenses of $5,899, redundancy costs of $2,645, and gain on foreign currency transactions of ($1,131). more Providence Service Corporation Page 13 The Providence Service Corporation Summary Financial Information: UNCO N SOLIDATED EQUITY INVESTMENTS (1)(2) (in thousands) (Unaudited) Three months ended September 30, 2016 Three months ended September 30, 2015 Mission Providence Other Total Mission Providence Other Total Revenue 9,349 280 9,629 3,891 - 3,891 Operating expense (3) 11,342 221 11,563 11,164 - 11,164 Depreciation and amortization 910 1 911 1,033 - 1,033 Operating income ) 58 ) ) - ) Other Income ) (8 ) ) ) - ) Interest Expense 6 0 6 - - - Taxes ) 12 ) ) - ) Net Income ) 54 ) ) - ) - - Interest % % % - Equity in net gain (loss) of investee ) 27 ) ) - ) Nine months ended September 30, 2016 Nine months ended September 30, 2015 Mission Providence Other Total Mission Providence Other Total Revenue 26,475 280 26,755 4,166 - 4,166 Operating expense (3) 34,516 221 34,737 17,927 - 17,927 Depreciation and amortization 2,656 1 2,657 1,224 - 1,224 Operating income ) 58 ) ) - ) Other Income ) (8 ) ) ) - ) Interest Expense 18 0 18 - - - Taxes ) 12 ) ) - ) Net Income ) 54 ) ) - ) - - Interest % % % - Equity in net gain (loss) of investee ) 27 ) ) - ) (1) Beginning in the third quarter of 2016, the Company began excluding in the calculation of Adjusted EBITDA the results of unconsolidated equity investments as captured in the “Equity in net loss / (gain) of investees” line item in the Statement of Income. (2) Beginning in the fourth quarter of 2016, Providence will account for its retained 46.8% equity in Matrix as an equity method investment. (3) Excludes depreciation and amortization. more Providence Service Corporation Page 14 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA: DISCONTINUED OPERATIONS (in thousands) (Unaudited) Three Months Ended September 30, 2016 Three Months Ended September 30, 2015 HA Services Human Services Total Disc. Ops. HA Services Human Services Total Disc. Ops. Service revenue, net $ 52,557 $ - $ 52,557 $ 52,882 $ 84,722 $ 137,604 Operating expenses: Service expense 38,703 - 38,703 40,134 77,890 118,024 General and administrative expense 1,505 7,463 8,968 804 6,807 7,611 Asset impairment charge - 1,593 1,593 Depreciation and amortization 5,359 - 5,359 7,488 1,217 8,705 Total operating expenses 45,567 7,463 53,030 48,426 87,507 135,933 Operating income (loss) 6,990 ) ) 4,456 ) 1,671 Other expenses: Interest expense, net 2,770 - 2,770 3,293 795 4,088 Equity in net loss of investee - Gain on foreign currency transactions - Income (loss), before income tax 4,220 ) ) 1,163 ) ) Provision (benefit) for income taxes 1,747 ) ) 625 ) ) Income (loss), net of taxes 2,473 ) ) 538 ) ) Interest expense, net 2,770 - 2,770 3,293 795 4,088 Provision (benefit) for income taxes 1,747 ) ) 625 ) ) Depreciation and amortization 5,359 - 5,359 7,488 1,217 8,705 EBITDA 12,349 ) 4,886 11,944 ) 10,376 Litigation expense - 6,793 6,793 - - - Asset impairment charge - 1,593 1,593 Transaction costs 841 670 1,511 - 1,818 1,818 Adjusted EBITDA $ 13,190 $ - $ 13,190 $ 11,944 $ 1,843 $ 13,787 more Providence Service Corporation Page 15 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA: DISCONTINUED OPERATIONS (in thousands) (Unaudited) Nine Months Ended September 30, 2016 Nine Months Ended September 30, 2015 HA Services Human Services Total Disc. Ops. HA Services Human Services Total Disc. Ops. Service revenue, net $ 155,421 $ - $ 155,421 $ 165,718 $ 260,701 $ 426,419 Operating expenses: Service expense 113,455 - 113,455 124,541 233,710 358,251 General and administrative expense 2,823 7,463 10,286 2,086 17,047 19,133 Asset impairment charge - 1,593 1,593 Depreciation and amortization 21,121 - 21,121 21,855 4,831 26,686 Total operating expenses 137,399 7,463 144,862 148,482 257,181 405,663 Operating income (loss) 18,022 ) 10,559 17,236 3,520 20,756 Other expenses: Interest expense, net 8,204 - 8,204 9,964 2,429 12,393 Equity in net loss of investee - Gain on foreign currency transactions - Income (loss), before income tax 9,818 ) 2,355 7,272 1,091 8,363 Provision (benefit) for income taxes 3,766 ) 1,338 3,349 756 4,105 Income (loss), net of taxes 6,052 ) 1,017 3,923 335 4,258 Interest expense, net 8,204 - 8,204 9,964 2,429 12,393 Provision (benefit) for income taxes 3,766 ) 1,338 3,349 756 4,105 Depreciation and amortization 21,121 - 21,121 21,855 4,831 26,686 EBITDA 39,143 ) 31,680 39,091 8,351 47,442 Litigation expense - 6,793 6,793 - - - Asset impairment charge - 1,593 1,593 Transaction costs 841 670 1,511 - 2,120 2,120 Adjusted EBITDA $ 39,984 $ - $ 39,984 $ 39,091 $ 12,064 $ 51,155 more Providence Service Corporation Page 16 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted Net Income (1) and Adjusted Net Income per Common Share (1): CONTINUING OPERATIONS (in thousands, except share and per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, Income from continuing operations, net of tax $ 3,513 $ ) $ 6,058 $ 3,155 Net loss attributable to noncontrolling interests ) ) 433 ) Equity in net loss of investees 1,517 4,465 5,693 8,008 WD Services adjustments ) 3,849 7,413 Gain on foreign currency transactions 2 - - - Payments related to separation arrangements with executive officer, net - - - 695 Intangible amortization expense 2,143 2,137 6,680 6,895 Litigation expense (6) 899 1,019 1,043 1,019 Tax effected impact of adjustments ) Adjusted Net Income 6,928 3,962 21,212 24,211 Dividends on convertible preferred stock ) Less: Accretion of convertible preferred stock discount - - - ) Income allocated to participating securities ) Adjusted Net Income available to common stockholders $ 5,108 $ 2,530 $ 15,761 $ 18,415 Adjusted Net Income per common share $ 0.35 $ 0.16 $ 1.05 $ 1.14 Diluted weighted-average number of common shares outstanding 14,634,483 16,274,472 14,943,024 16,220,747 (1) Beginning in the third quarter of 2016, the Company began excluding in the calculation of Adjusted EBITDA and Adjusted Net Income the results of unconsolidated equity investments as captured in the “Equity in net loss / (gain) of investees” line item in the Statement of Income. Summary financial information of unconsolidated equity investments is provided separately in the financials tables. The Company has updated all periods presented to reflect these changes. (2) WD Services adjustments include redundancy costs of $124 and gain on foreign currency transactions of ($484). (3) WD Services adjustments include expense related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition and other acquisition related costs of $1,929, redundancy costs of $13, and gain on foreign currency transactions of ($736). (4) WD Services adjustments include redundancy costs of $5,181 and gain on foreign currency transactions of ($1,332). (5) WD Services adjustments include expense related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition of $5,899, and redundancy costs of $2,645, gain on foreign currency transactions of ($1,131). (6) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. ###
